Citation Nr: 0821553	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.  

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).

The reopened issue of service connection for acquired 
psychiatric disorder, to include depression, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An RO decision in August 2003 denied the veteran's 
request to reopen the claim of service connection for 
depression.  The veteran's attempt to appeal this decision 
was filed too late, therefore the decision became final.

2.  Evidence of record received since the August 2003 
decision that pertains to the veteran's claim for an acquired 
psychiatric disorder is new and material.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
depression, has been submitted and the claim is reopened.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's original claim for entitlement to 
service connection for nervous condition in an October 1968 
rating decision, which the Board affirmed.  The veteran 
submitted an application to reopen the claim, which the RO 
denied in August 2003.  An RO letter dated that month gave 
the veteran notice of this denial and his appellate rights.  
The veteran initiated the appeal process but did not timely 
file his substantive appeal.  Therefore, that rating decision 
is final.  38 U.S.C.A.  38 C.F.R. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in January 2006.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's August 2003 decision 
includes VA treatment records, statement from a VA treating 
physician and the veteran's daughter, and testimony before 
the Travel Board in May 2008.  Under the requirements stated 
above for reopening claims, the veteran's treatment records 
and hearing testimony and the daughter's statement, which 
indicate treatment for depression for many years, are 
considered new and material evidence.  The veteran's 
testimony indicates psychiatric complaints and treatment 
dating back to his separation from service.  The claim for 
service connection for an acquired psychiatric disorder, to 
include depression, is therefore reopened.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.
REMAND

The veteran testified in his May 2008 Travel Board hearing 
that he is being treated by a private psychologist once a 
month, in addition to his VA outpatient treatment.  The VA 
medical records also make reference to the veteran's outside 
treatment with the psychologist Dr. Posner.  However, the 
veteran's treatment records with Dr. Posner have not been 
submitted to the claims file.  In order to have a complete 
record of the veteran's psychiatric treatment, the RO should 
obtain these records.

Based on the above, pursuant to the VA's duty to assist, the 
veteran must be afforded a new VA psychiatric examination, as 
the most recent one took place in July 1968.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment records from the 
veteran's private treating psychologist Dr. Posner, as 
well as any VA records from May 2008 to the present not 
already included in the claims file.

2.  The veteran should be afforded a VA psychiatric 
examination, to determine the nature and etiology of the 
veteran's psychiatric symptoms.  The examiner should 
offer a medical opinion regarding whether the veteran's 
current acquired psychiatric disorder, to include 
depression, was incurred in or aggravated by his 
military service.  The examiner should state whether the 
acquired psychiatric disorder was more likely than not, 
as likely as not, or less likely than not related to 
service, and explain the reasoning behind the opinion.  

3.  The RO should then readjudicate the claim.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction,  the veteran must be provided with an 
SSOC, which addresses all of the evidence received since 
the last SSOC was issued.  An appropriate period of time 
should then be allowed for a response, before the record 
is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


